Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the individual", “the individuals”, “the at least the portion of the individuals” in the providing limitation.  It also recites, “the food data”, “the one or more foods”, “the individual”, “the combination” in the generating steps.  It also recites, “the computing device” and “the individual” in the causing step.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "measured biomarker responses” in the providing limitation.
The dependent claims are also rejected due to their dependencies.
The Examiner recommends reviewing all of the claim language as there are numerous issues throughout these claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7: These claims recite steps and therefore, is a process and structure and therefore, is a system. The claim(s) recite(s) “receiving…, providing…“generating…. And “causing…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “one or more computers”, “prediction mechanism”, “user interface” and “computing device”.  That is, other than reciting “one or more computers”, “prediction mechanism”, “user interface” and “computing device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “one or more computers”, “prediction mechanism”, “user interface” and “computing device” language, the claim encompasses a person receiving date, providing predictions, generating information and displaying information. The mere nominal recitation of by a “one or more computers”, “prediction mechanism”, “user interface” and “computing device” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human mind or via paper and pen.  Claims 8-14: That is, other than reciting “one or more processors” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the “one or more 
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.  The arguments in relation to the 35 USC 101 amendments and remarks still provides mental steps.  Further clarification has been provided in the rejection of above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715